Citation Nr: 0718573	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  04-14 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left hip pain as 
secondary to a service-connected disability of degenerative 
arthritis of the left knee.  

2.  Entitlement to service connection for lower back pain as 
secondary to a service-connected disability of degenerative 
arthritis of the left knee.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1963 to 
July 1967.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

Since the original claims folder had been lost, the RO used a 
rebuilt claims folder to decide the case.  At his April 2007 
videoconference hearing, the veteran indicated that the 
original claims folder had been found.  In response to the 
Board's inquiry, the RO indicated that the one-volume rebuilt 
file is the only claims folder for the veteran.  Accordingly, 
the Board has decided this case on the basis of the one-
volume rebuilt claims folder.  


FINDINGS OF FACT

!.  The veteran complains of pain in his left hip.  

2.  The veteran has no current disability of the left hip.  

3.  The veteran has degenerative disc disease of the lumbar 
spine. 

4.  The veteran's service-connected left knee disability has 
increased the severity of the veteran's degenerative disc 
disease of the lumbar spine.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for left hip pain as 
secondary to a service-connected disability of degenerative 
arthritis of the left knee have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.310 (2006).    

2.  The criteria for service connection for degenerative disc 
disease of the lumbar spine (claimed as lower back pain) as 
secondary to a service-connected disability of degenerative 
arthritis of the left knee have been met.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2006).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted on a direct basis for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a). There is no medical evidence in the record at all 
that the veteran incurred a disease or injury with respect to 
his left hip or lower back during service or within one year 
following service.  See 38 C.F.R. § 3.307, 3.309 (for some 
disabilities, such as arthritis, inservice incurrence can be 
presumed if manifest within one year after discharge).  Thus, 
direct service connection is not warranted on this record. 

The veteran does not claim, however, that his left hip pain 
and lower back pain were incurred in active military service.  
Rather, he claims that because his gait has been altered by 
his service-connected disability of degenerative arthritis of 
the left knee, his left hip pain and lower back pain are 
secondary to his service-connected disability.  Service 
connection may be granted on a secondary basis for a 
disability that is proximately due to, or the result of, a 
service-connected disability.  38 C.F.R. § 3.310(a).  

Establishing service connection on a secondary basis requires 
evidence that shows:  (1) a current disability exists; and 
(2) the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  As discussed below, the 
record does not show that the veteran has a current 
disability of the left hip for which service connection can 
be granted.  But the record does support that the veteran's 
degenerative disc disease of the lumbar spine is aggravated 
by his service-connected left knee disability, so that 
secondary service connected can be granted with respect to 
the lower back disability.  


Left hip pain

Congress has specifically limited disability compensation to 
those who have a present disability.  Degmetich v. Brown, 104 
F.3d 1328, 1330-1332 (upholding requirement of a currently 
existing disability to establish service connection); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection 
is not appropriate without evidence of a presently existing 
disability).  Accordingly, the first requirement for 
secondary service connection is the existence of a current 
disability.  But pain alone, without a diagnosed or 
identifiable underlying condition, is not a disability for 
which service connection may be granted.  Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999).  

Here, there is evidence in the record that the veteran  has 
experienced pain in his left hip for many years.  See 
Cincinnati VA Treatment Records of October 1991; Denver VA 
X-Ray Report of November 1996; Denver VA Treatment Records of 
March through May 1999; Lake City VA Treatment Records of 
July 2002; but see 
North Florida VA Physical Exams of July 2000 (no complaints 
of hip) and  November 2001 (musculoskeletal joints with full 
range of motion and no pain).  

The September 2003 compensation and pension (C&P) examiner 
recorded the veteran's complaints with respect to his left 
hip, conducted an examination (finding that the veteran had 
pain over the trochanter area), measured his range of motion 
(finding that he had full range of motion of the left hip), 
and examined X-rays of the veteran's left hip.  That doctor 
determined that the examination of the left hip was entirely 
within normal limits.  He explained that the veteran's 
perceived hip pain was actually referred pain from the 
veteran's back and was not intrinsic pain secondary to any 
problem with the hip.  Accordingly, since the first 
requirement for establishing secondary service connection has 
not been met, the veteran cannot qualify for an award for 
service connection.  

The veteran finds the C&P examiner's opinion that the pain in 
his hips is referred from the back to be absolutely ludicrous 
because for years, while he experienced only minor flare-ups 
of lower back pain, he experienced left hip pain 
consistently.  See Attachment to VA Form 9.  The veteran 
asserts that it is well known that continual aggravation to 
body joints in the back causes degenerative arthritis.  See 
Transcript of April 2007 Hearing (Transcript), at p. 3.  But 
the opinion of a lay person as to the etiology of his 
degenerative arthritis or his pain is given no weight.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a lay person 
is not competent to give evidence of matters that require 
medical knowledge).   

The veteran also accuses the C&P examiner of being interested 
only in rejecting the claim because of his bias in favor of 
the VA and his lack of regard for those who served in the 
Armed Forces.  See Transcript at p. 4.  The veteran asserts 
that the examiner's negligence is clear because he failed to 
consider the opinions of other clinicians in his report.  

The objective record reveals no such bias.  The examiner's 
report contains notes from a thorough clinical examination 
and reflects consideration of all available evidence 
concerning the veteran's condition through the years.  The 
examiner explicitly stated that he had reviewed the entire 
claims folder and he referred to an X-ray report contained in 
it.  Moreover, as discussed below, the examiner's findings 
with respect to the veteran's lower back pain are the primary 
evidence that supports a grant of that claim.  The Board thus 
finds veteran's accusation of bias to be without merit.  

The veteran argues that statements made by other clinicians 
establish that his service-connected left knee disability 
caused his left hip pain.  He saw a nurse practitioner in 
Denver several times in March to May 1999, with complaints of 
left hip pain. He had some tenderness to external and 
internal rotation of the left hip but full range of motion.  
The nurse practitioner suggested exercises and Ibuprofen to 
help the pain and for several sessions, under the assessment 
portion of the notes,  recorded the possibility of 
degenerative joint disease causing the left hip pain  (L. hip 
pain ? DJD).  The pain lessened and in the final note, the 
nurse practitioner no longer included the question mark from 
the notes so that the assessment was listed as DJD (L) Hip.  
There were no indications in those treatment records that 
X-rays had been taken to make that assessment and no 
explanation for how that assessment had been reached.  

Those treatment notes do not establish the existence of a 
disability in the veteran's left hip.  Except for the final 
notation, the recorded question mark indicates that the nurse 
practitioner was not definite in an assessment.  Moreover, 
the X-ray report made six months later revealed there were no 
osteophytes, no joint space narrowing, and no sclerosis of 
the left hip.  Given the degree of details in the C&P report, 
the explicit focus on the question whether there was a 
disability of the hip, and the rationale for his opinion 
provided by the C&P examiner, the Board finds that the 
opinion of the C&P examiner is entitled to more weight than 
the abbreviated treatment notes of the Denver nurse 
practitioner.  See Evans v. West, 12 Vet. App. 22, 30 (1998) 
(it is the responsibility of the Board to weight the 
evidence, including medical evidence, and determine where to 
give credit and where to withhold the same).  

The veteran also places great reliance on one other reference 
in the record.  In July 2002, in a follow up to the veteran's 
arthroscopic chondroplasty of the left knee, the staff 
physician of the Orthopedic Surgery Clinic in Lake City, 
Florida, created a treatment record for that visit.  In the 
subjective complaints portion of the report, he recorded that 
the veteran had developed pain in the left hip and lower back 
all secondary to his altered gait.  He examined the veteran, 
noted that he had a moderate deformity of the left knee, and 
recorded his assessment as status post arthroscopy of the 
left knee.  His plan was for the veteran to use a cane to 
walk, apply heat, do isometric physical therapy, and follow 
up as needed if unable to live with the pain because in those 
circumstances, total knee replacement would be indicated.  It 
is clear from these notes that the examiner did not make any 
assessment with respect to the etiology of the veteran's hip 
pain; rather, he merely recorded the veteran's opinion about 
the hip and back in the subjective complaints portion of the 
report and he focused his attention on the condition of the 
veteran's post-surgery left knee.  A bare transcription of 
lay history, unenhanced by additional comment by the 
transcriber, is not competent medical evidence merely because 
the transcriber is a health care professional.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  In any event, even if 
the staff physician was making an independent judgment that 
the hip pain was caused by an altered gait arising from the 
service-connected left knee disability, that establishes only 
the existence of pain, not the existence of a disability for 
which service connection can be granted. 
When there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor.  38 U.S.C.A. § 5107(b) and 38 C.F.R. 
§ 3.102.  But here, where the medical evidence against the 
claim is found to be credible and entitled to more weight 
than the few comments in the treatment notes, there is no 
reasonable doubt to be resolved.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990) (benefit of the doubt rule inapplicable 
when the preponderance of the evidence is against the claim).  
Since the record does not establish the existence of a 
current disability of the left hip, secondary service-
connection is not warranted.  

Duties to notify and to assist 

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), also held 
that, as the degree of disability and effective date of the 
disability are part of a claim for service connection, VA has 
a duty to notify claimants of the evidence needed to prove 
those parts of the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).    

The RO's July 2003 letter describing the evidence needed to 
support the veteran's claim was timely mailed well before the 
September 2003 rating decision.  It described the evidence 
necessary to substantiate a claim for secondary service 
connection, identified what evidence VA was collecting, and 
suggested particular documents and information that would be 
helpful in substantiating the veteran's claim.  That letter 
did not explicitly invite the veteran to send VA whatever 
evidence he had in his possession pertaining to his claim and 
it did not address what evidence was necessary with respect 
to the rating criteria or the effective date of an award for 
service connection.  Although the veteran has not raised any 
notice issues, the failure to provide complete notice to the 
veteran raises a presumption of prejudice, so that VA has the 
burden to establish that the veteran was not, in fact, 
prejudiced by the inadequate notice.  Sanders v. Nicholson, 
No. 06-7001, 2007 WL 1427720 (Fed. Cir. May 16, 2007).  

This veteran was not prejudiced by the omissions in the 
July 2003 notice letter.  While the letter did not invite the 
veteran to send in evidence "in his possession," it 
identified what evidence was needed to substantiate the 
veteran's claim and asked the veteran to send VA what 
evidence was needed and provided an address to which the 
evidence should be sent.  Thus, in that letter, the veteran 
was on notice that he could send the evidence needed to 
substantiate his claim directly to the VA.  And the veteran, 
in fact, submitted evidence on more than one occasion.  

Another letter was sent to the veteran in February 2007.  
That letter notified the veteran of the evidence necessary to 
establish a disability rating and its effective date.  Thus, 
the veteran received all the notice required by Dingess, 
albeit some of that information was not timely sent.  But 
since the veteran's claim was denied, any Dingess notice 
issues concerning the implementation of an award are moot.  
Moreover, the veteran had an opportunity to submit additional 
evidence at the April 2007 hearing but he did not do so.  He 
testified that he no longer seeks treatment for his hip 
because the doctors can not do anything about it.  

The veteran had a meaningful opportunity to participate in 
the adjudication process, so he was not prejudiced by the 
errors in the notice letter.  See Overton v. Nicholson, 20 
Vet. App. 427, 439-444 (2006) (failure to provide timely 
notice is harmless if the claimant had a meaningful 
opportunity to participate in the processing of the claim).  

VA has also complied with the duty to assist the claimant in 
obtaining evidence to substantiate the claim for an increased 
rating.  VA treatment records have been obtained, an 
examination has been provided, and the veteran has given 
sworn testimony at a videoconference hearing before the 
Board.  There are no additional pertinent records that the 
veteran has reported that have not been obtained.

Lower Back Pain

The record shows that the veteran is entitled to secondary 
service connection for his disability of degenerative disc 
disease of the lumbar spine.  Based on physical examination 
and X-rays that showed severe loss of intervertebral disc 
space between the L4-L5 and L5-S1 area and multiple 
osteophytes in the entire lumbar spine, the C&P examiner 
diagnosed the veteran with degenerative disc disease diffuse 
of lumbar spine.  Thus, the veteran has a current disability 
and the first requirement for secondary service connection 
has been met. 

The C&P examination report also indicated that while his 
underlying degenerative arthritis is mostly due to the aging 
process, the veteran's altered gait from his service-
connected left knee disability aggravates his low back 
disability.  Since there is credible medical evidence 
establishing that the veteran's current disability of 
degenerative disc disease of the lumbar spine is aggravated 
by his service-connected disability, the second requirement 
for service connection on a secondary basis has been met.  
38 C.F.R. § 3.310.  Thus, the veteran's low back claim is 
granted.  

Since that claim has been granted, a discussion of VA's 
duties to notify and assist the veteran with respect to subst
antiating his low back claim need not be discussed here.  


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for left hip pain as secondary to a 
service-connected disability of degenerative arthritis of the 
left knee is denied.  

Service connection for degenerative disc disease of the 
lumbar spine (claimed as lower back pain) as secondary to a 
service-connected disability of degenerative arthritis of the 
left knee is granted.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


